Citation Nr: 0105244	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the parietal region, with headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from July 1941 to January 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1999 rating decision of the Regional Office (RO) 
that denied service connection for degenerative joint disease 
of the right hip.  In addition, the RO granted service 
connection for residuals of a gunshot wound of the right 
forehead with headaches, and assigned a 10 percent rating for 
this disability.  The veteran continues to disagree with the 
denial of service connection for the right hip disability and 
for an increased rating for the residuals of the gunshot 
wound of the right forehead.

The record shows that the RO issued a statement of the case 
in March 2000 that addressed the issue of entitlement to an 
earlier effective date for an award of service connection for 
residuals of a gunshot wound of the right parietal region 
with headaches.  However, since a substantive appeal was not 
filed, this decision will be limited to the issues noted on 
the preceding page.

During the hearing at the RO in November 1999, the veteran 
referred to treatment for his right hip following his 
discharge from service at a hospital in the San Fernando 
Valley.  There is no indication that the RO requested these 
records.  In addition, the veteran asserted that a bullet was 
removed form his right hip at the Long Beach Department of 
Veterans Affairs (VA) Medical Center in the late 1980's.  
While some outpatient treatment records from this facility 
have been associated with the claims folder, it is not clear 
whether the records referred to by the veteran have been 
requested.  

With respect to the claim for an increased rating, the Board 
notes that the veteran argues that he has constant headaches 
and severe pain in the area of his head wound.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluated the current state of the condition, 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Here, the most recent VA 
examination was conducted in 1996, and the veteran has 
alleged that his condition has increased in severity since 
that time.  Under 38 C.F.R. § 3.326(a) (2000), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right hip 
disability since his separation from 
service, and for the residuals of a 
gunshot wound of the forehead since 1999.  
The veteran should be specifically 
requested to provide the name of the 
hospital in the San Fernando Valley where 
he states that he was treated for his 
right hip following service.  He should 
also be asked to provide the date the 
bullet wound was removed from when he was 
treated at the Long Beach VA Medical 
Center.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
any current right hip disability and the 
severity of the residuals of the gunshot 
wound of the right parietal region.  The 
orthopedist is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that a current right hip 
disability is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
for review before the examinations.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





